

EXHIBIT 10.26


NON-EXECUTIVE DIRECTOR COMPENSATION PROGRAM




Cash Compensation


 
Annual Retainer Fees
 
•    Chairman of the Board annual retainer
$125,000
•    Base annual retainer for all other Non-Executive Directors (pro-rated for
actual service during the 12-month period covered by the retainer)
$80,000
•    Additional annual retainers (pro-rated for actual service during the
12-month period covered by the retainer):
 
Ø    Lead Director and Audit Committee Chair
$25,000
Ø    Other Audit Committee members
$5,000
Ø    Compensation Committee Chair
$15,000
Ø    Nominating and Governance Committee Chair
$10,000
 
 
Other Retainer Fees
 
•    Retainer for Special Committees (one-time retainer upon appointment)
$5,000
 
 


Equity Compensation


 


Annual Awards
 
•    Granted on calendar year schedule
 
 
 
 
 
•    $115,000 fixed dollar value of Stock Awardsfor Non-Executive Directors
other than the Chairman of the Board; 1 ½ times the number of shares granted to
other Non-Executive Directors for the Chairman of the Board (each granted
quarterly on the first day of each quarter)
 
Ø    Immediate vesting
 


1



--------------------------------------------------------------------------------



•    2 –year vested option exercise period after termination of service on Board


•    Non-Executive Director must serve on the Board for the entire previous
quarter in order to be eligible for any quarterly installment of non-qualified
stock options or Stock Awards in connection with the Annual Awards of equity.


•    The Date of Award in the Stock Award awarded to Non-Executive Directors
shall be January 1, April 1, July 1, and October 1 of each year.


•    Exercise price of any non-qualified stock options granted to Non-Executive
Directors on each Date of Award (the “Exercise Price”) shall be the closing
selling price of a share of the Company’s common stock on the Date of Award as
reported on the New York Stock Exchange or such other securities exchange or
quotation system as may be designated by the Compensation Committee.


 


2



--------------------------------------------------------------------------------



•    The stock price used to calculate the number of Stock Awards to be granted
to Non-Executive Directors on each Date of Award (the “Stock Award Price”) shall
be the closing selling price of a share of the Company’s common stock on the
Date of Award as reported on the New York Stock Exchange or such other
securities exchange or quotation system as may be designated by the Compensation
Committee.


•    To the extent that fractional shares result from using the Stock Award
Price to calculate the number of Stock Awards to be granted to Non-Executive
Directors, such fractional shares shall be disregarded and the Non-Executive
Directors shall be awarded the next lowest whole number of Stock Awards.


•    If the Date of Award is not a trading day for the New York Stock Exchange
or such other securities exchange or quotation system as may be designated by
the Compensation Committee, the Exercise Price and the Stock Award Price shall
be the closing selling price of a share of the Company’s common stock on the
trading day immediately preceding the Date of Award.


•    The Annual Awards (as described in the table above) shall be appropriately
adjusted as determined by the Board for any future stock dividends,
combinations, splits, recapitalizations and the like with respect to the
Company’s common stock.


•    In the event that a Change of Control (as defined in the 2001 Stock
Incentive Plan, the 2006 Incentive Plan or the 2015 Equity Incentive Plan, as
the case may be) becomes effective while a Non-Executive Director continues to
serve on the Board of the Company, all options granted under the Non-Executive
Director Compensation Program, as amended from time to time, and not previously
vested, shall vest and become exercisable as of the effective date of the Change
of Control.


Each option granted under this program shall have a term of ten (10) years from
the Date of Award.


Other Compensation


•     The Board shall have authority to make payments to directors performing
services determined by the Board, upon recommendation of the Nominating and
Governance Committee, to be extraordinary services which significantly exceed
customary and routine services performed by a director, in an amount determined
by the Board to be appropriate compensation for the services performed.


•    The Chairman of the Board shall be allowed to participate in the Company’s
medical, dental and vision plans, subject to provider eligibility rules, and the
premiums associated with such participation shall be paid by the Company.
 


3

